Exhibit 4 CONFIDENTIAL EXECUTION COPY ASSET PURCHASE AGREEMENT by and among ORBCOMM INC., STARTRAK SYSTEMS, LLC, and ALANCO TECHNOLOGIES, INC. Dated as of February 23, 2011 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 ARTICLE II SALE AND PURCHASE OF ASSETS 2 Section 2.1 Sale and Purchase of Assets 2 ARTICLE III ASSUMPTION OF LIABILITIES 4 Section 3.1 Assumed Liabilities 4 Section 3.2 Retained Liabilities 5 ARTICLE IV PURCHASE PRICE 5 Section4.1 Purchase Price 5 Section 4.2 Closing Certificate 6 Section4.3 Earn-Out 6 Section 4.4 Closing 8 Section4.5 Transfer Taxes 9 Section 4.6 Closing Statement 10 Section4.7 Buyer Stock 13 Section4.8 Allocation of Purchase Price 13 ARTICLE V BASIC REPRESENTATIONS AND WARRANTIES OF PARENT 13 Section5.1 Organization; Authority; Binding Obligation 13 Section 5.2 No Breach 14 Section5.3 Title 14 Section 5.4 No Brokers 14 Section5.5 Governmental Approvals 14 Section 5.6 Accredited Investor 14 Section5.7 Investment Intent 14 Section5.8 Investment Decision 15 Section5.9 Transfer Restrictions 15 ARTICLE VI REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY AND THE BUSINESS 15 Section6.1 Organization; Authority 15 Section 6.2 No Breach 16 Section6.3 Title to Assets 16 Section 6.4 Equity Interests 16 Section6.5 Affiliate Transactions 16 Section 6.6 Financial Information 17 Section6.7 Taxes 18 Section6.8 Intellectual Property Matters 19 Section6.9 Assets and Properties 21 Section6.10 Contracts 22 Section6.11 Litigation 24 Section 6.12 Environmental Matters 25 i Section6.13 Governmental Approvals 25 Section 6.14 Compliance With Applicable Law 25 Section6.15 Permits 26 Section6.16 Employee Matters 26 Section6.17 Absence of Material Adverse Effect and Certain Events 29 Section 6.18 Sufficiency of Assets 31 Section6.19 Product Warranty 31 Section 6.20 Insurance 32 Section6.21 Bank Accounts; Powers of Attorney 32 Section 6.22 No Brokers 32 Section6.23 Internal Controls 32 Section6.24 Customers and Suppliers 32 Section6.25 Disclosure 33 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF BUYER 33 Section7.1 Organization 33 Section 7.2 Authority; Binding Obligation 33 Section7.3 No Breach 33 Section 7.4 Governmental Approvals 33 Section7.5 No Brokers 34 Section 7.6 SEC Reports; Financial Statements 34 Section7.7 Valid Issuance 34 Section7.8 No Material Adverse Change 34 Section7.9 Tax Matters 35 Section7.10 Title to Properties 35 Section7.11 Certificates, Authorities and Permits 35 Section 7.12 Litigation 36 Section7.13 Compliance with Nasdaq Continued Listing Requirements 36 ARTICLE VIII COVENANTS OF PARENT AND THE COMPANY 36 Section8.1 Conduct of Business 36 Section 8.2 Access to Information 37 Section8.3 Notices of Certain Events 37 Section 8.4 Consents 37 Section8.5 Books and Records 38 Section 8.6 Confidential Information 38 Section8.7 Restrictive Covenants 38 Section8.8 Acquisition Proposals 39 Section8.9 Preparation of Proxy Statement 41 Section8.10 Stockholders Meeting 42 Section8.11 Power of Attorney with Respect to Assets 42 Section 8.12 Receipt of Assets 42 Section8.13 Change of Corporate Name 43 Section 8.14 Registration of Buyer’s Common Stock 43 Section8.15 Restriction on Resale of Buyer’s Common Stock 43 Section8.16 Certain Payments 43 Section8.17 Resolution of Intellectual Property Issues 43 Section 8.18 Assets Owned by Parent 44 ARTICLE IX COVENANTS OF PARENT, THE COMPANY AND BUYER 44 Section9.1 Advice of Changes 44 ii Section 9.2 Public Announcements 44 Section9.3 Commercially Reasonable Efforts; Further Assurances 44 Section 9.4 Post-Closing Access to Information 45 Section9.5 Insurance 45 Section 9.6 Standard Procedure 46 Section9.7 Cash Management 46 Section9.8 IGS Proceeding 46 Section9.9 Fuel Sensor Warranty Claims 47 ARTICLE X EMPLOYMENT MATTERS 47 Section10.1 Employment 47 Section 10.2 Pension Plans 48 Section10.3 Welfare Plans 48 Section 10.4 Severance Benefits 49 Section10.5 Relationship of the Parties; No Right to Continued Employment; Ability to Amend, Modify or Terminate Plans ARTICLE XI CONDITIONS TO CLOSING 49 Section11.1 Conditions to Obligations of Buyer 49 Section 11.2 Conditions to Obligations of Parent and the Company 51 ARTICLE XII TERMINATION 52 Section12.1 Termination 52 Section 12.2 Effect of Termination 53 ARTICLE XIII SURVIVAL 54 Section13.1 Survival 54 ARTICLE XIV INDEMNIFICATION 55 Section14.1 Indemnification by Parent and the Company 55 Section 14.2 Indemnification by Buyer 55 Section14.3 Procedures for Indemnification 56 Section 14.4 Certain Rights and Limitations 57 Section14.5 Termination of Indemnification Obligations 58 Section 14.6 Waiver 58 Section14.7 Exclusive Remedies 58 ARTICLE XV GENERAL PROVISIONS 59 Section 15.1 Assignment 59 Section15.2 Parties in Interest 59 Section 15.3 Amendment 59 Section15.4 Waiver; Remedies 59 Section 15.5 Effect of Investigation 59 Section15.6 Fees and Expenses 59 Section 15.7 Notices 60 Section15.8 Compliance With Bulk Transfer Laws 61 Section15.9 Captions; Currency 61 Section15.10 Entire Agreement 61 Section 15.11 Severability 62 Section15.12 Consent to Jurisdiction 62 Section 15.13 Exhibits and Schedules; Disclosure 62 iii Section15.14 Governing Law 63 Section 15.15 Counterparts 63 Section15.16 Specific Performance 63 Section15.17 Interpretation 63 Section15.18 Performance by the Company 63 iv EXHIBITS Exhibit A
